ACCEPTED
                                                                                                              04-14-00666-CV
                                                                                                   FOURTH COURT OF APPEALS
                                                                                                        SAN ANTONIO, TEXAS
                                                                                                         3/27/2015 3:47:47 PM
                                                                                                                KEITH HOTTLE
                                                                                                     BRETT KUTNICK CLERK
                                                                                                            214.754.9166
                                                                                              bkutnick@hankinsonlaw.com



                                            March 27, 2015


Via E-Filing
Keith E. Hottle, Clerk
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

        Re:     In re Dean Davenport et al., No. 04-14-00666-CV, Fourth Court of
                Appeals at San Antonio

Dear Mr. Hottle:

       In response to this Court’s March 11, 2015 opinion and order in the
above-referenced original proceeding, the trial court signed a new order on March 25,
2015 granting Plaintiffs’ Motion for New Trial. Please inform the Court that Relators
intend to file a petition for writ of mandamus challenging the trial court’s new order
granting a new trial. Relators will file their mandamus petition promptly and no later
than April 17. Relators request that the Court take no further action with respect to their
pending appeal in No. 04-14-00581-CV until their new mandamus petition has been
resolved.

                                                          Respectfully submitted,

                                                          /s/ Brett Kutnick

                                                          Brett Kutnick
                                                          Attorney for Relators


cc:     The Honorable Peter Sakai (via U.S. mail)
        Ricardo G. Cedillo (via e-service)
        Les J. Strieber III (via e-service)
        Mark W. Kiehne (via e-service)
        Brendan K. McBride (via e-service)
        Nissa Dunn (via e-service)




750 North St. Paul Street, Suite 1800 | Dallas, TX 75201 | T 214 754 9190 | F 214 754 9140 | hankinsonlaw.com